NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            RAMON N. CANARIOS, JR.,
                   Petitioner

                           v.

       UNITED STATES POSTAL SERVICE,
                   Respondent
             ______________________

                      2017-1935
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0752-16-0734-I-1.
                ______________________

             Decided: September 11, 2017
               ______________________

   RAMON N. CANARIOS, JR., Gladstone, OR, pro se.

    JOSEPH ALAN PIXLEY, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., FRANKLIN
E. WHITE, JR.
                ______________________

  Before PROST, Chief Judge, WALLACH, and TARANTO,
                   Circuit Judges.
2                                         CANARIOS   v. USPS



PER CURIAM.
    The United States Postal Service removed Ramon
Canarios from the position of Postmaster based on a
charge of unacceptable conduct, supported by numerous
specifications of particular incidents. Mr. Canarios ap-
pealed the removal decision to the Merit Systems Protec-
tion Board, which upheld the removal. We affirm.
                             I
    Mr. Canarios began working for the Postal Service on
July 4, 1998. At the time of his removal, which took effect
on August 12, 2016, he held the position of Postmaster,
Executive and Administrative Grade 21. In that position,
he was the highest management official at the West Linn
Post Office.
     On September 3, 2014, the Postal Service placed Mr.
Canarios on administrative leave pending an investiga-
tion into allegations that he engaged in misconduct. The
Postal Service conducted interviews with Mr. Canarios
and a number of employees from the West Linn Post
Office. On May 2, 2016, more than 600 days after the
investigation began, the Postal Service proposed to fire
Mr. Canarios.
     The notice of removal charged him with unacceptable
conduct and included ten separate specifications detailing
particular conduct. The specifications included allega-
tions that Mr. Canarios had made disparaging and inap-
propriate comments and displayed inappropriate
behavior—vulgar, sexual comments and conduct—toward
employees and customers, particularly female employees
and customers, at the West Linn Post Office. Mr. Canari-
os, through his union representative, Ben Clapp, provided
written and oral responses to the deciding official. On
August 10, 2016, the deciding official found that removal
was warranted, and Mr. Canarios was removed two days
later.
CANARIOS   v. USPS                                        3



     Mr. Canarios appealed the removal decision to the
Board. He testified and was represented by counsel at the
hearing held on January 24, 2017. He denied the charged
misconduct, argued that several specifications were part
of an earlier (2009) investigation and that other specifica-
tions were too general for him to be able to answer, com-
plained that the long investigation period caused
irreparable harm, and contended that his supervisor was
biased against him. He also argued that the Postal Ser-
vice had violated his due process rights by failing to
provide specific dates for the charged conduct and copies
of investigation interviews relied on by the Postal Service
in making the removal decision.
    The Board affirmed the removal in an initial decision
on March 20, 2017, which became the final decision of the
Board on April 24, 2017. Resp. App. 1–35; Canarios v.
U.S. Postal Serv., SF-0752-16-0734-I-1, 2017 WL 1147988
(M.S.P.B. Mar. 20, 2017). 1 The Board found that Mr.
Canarios engaged in unacceptable conduct, there was a
clear nexus between the charged conduct and the efficien-
cy of the service, and the penalty of removal was reasona-
ble. Resp. App. 21, 27, 28–29. The Board also found that
the length of the investigation did not create harmful
error and that the Postal Service did not violate Mr.
Canarios’s due process rights. Id. at 21–27.
   Mr. Canarios appeals under 5 U.S.C. § 7703(b)(1)(A).
We have jurisdiction under 28 U.S.C. § 1295(a)(9). 2



   1    The cited decision was rendered by a Board ad-
ministrative judge, but that decision became the final
decision of the Board 35 days after issuance pursuant to 5
C.F.R. § 1201.113. We refer to the administrative judge’s
decision as the Board decision.
    2   This appeal was filed on April 19, 2017, before the
decision became final. But the appeal ripened once the
4                                           CANARIOS   v. USPS



                              II
    We review the Board’s decision to determine if it is
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; was arrived at without follow-
ing procedures required by law; or is unsupported by
substantial evidence. 5 U.S.C. § 7703(c). Substantial
evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.”
Abrams v. Soc. Sec. Admin., 703 F.3d 538, 542 (Fed. Cir.
2012) (internal quotation marks and citation omitted).
                              A
     The Postal Service identified eight separate specifica-
tions of unacceptable conduct supporting its removal
decision. The Board required the Postal Service to estab-
lish, by a preponderance of the evidence, that the charged
conduct occurred, see 5 U.S.C. § 7701(c)(1)(B); 5 C.F.R. §
1201.56(b)(1)(ii), and was sufficiently connected to the
efficiency of the service, see 5 U.S.C. § 7513(a), and it
reviewed the reasonableness of the penalty imposed to
ensure that it fell within the range of “sound discretion of
the employing agency,” Norris v. SEC, 675 F.3d 1349,
1355 (Fed. Cir. 2012); see Malloy v. U.S. Postal Serv., 578
F.3d 1351, 1356 (Fed. Cir. 2009). The Board sustained all
or part of Specifications 1, 2, 5, 6, 7, and 8. Resp. App. 21.
It did not sustain Specifications 3 and 4, finding that they
were not supported by sufficient evidence. Id. at 13. And
it upheld the penalty of removal based on the sustained
specifications. Id. at 28–29.
   Mr. Canarios has not identified reversible error in the
Board’s findings and application of legal standards. In
making its findings, the Board considered written state-
ments, treated as sworn statements pursuant to a stipula-


decision became final. Jones v. Dep’t of Health and Hu-
man Servs., 834 F.3d 1361, 1365 (Fed. Cir. 2016).
CANARIOS   v. USPS                                        5



tion by the parties, from numerous employees describing
specific instances of misconduct, including SA, JC, JR,
DR, TN, HC, KM, LO, PB, RH, MB, and KB (the initials
used by the Board to identify witnesses). Id. at 8–30. It
specifically found that the “record is replete with instanc-
es of [Mr. Canarios] swearing and using derogatory
terms.” Id. at 13. It also considered written and oral
statements from Mr. Canarios denying the allegations
and claiming the employees were lying. And, having seen
Mr. Canarios testify, it found that his “testimony and
statements regarding the events set out in the specifica-
tions lack credibility based on [his] demeanor, the incon-
sistency of his version of events with other evidence, and
his bias because he is the subject of the disciplinary
action,” and that he was not “forthcoming.” Id. at 9. The
Board, which was entitled to assess credibility and weigh
evidence, had an ample basis for its findings as to mis-
conduct and connection to the efficiency of the service.
    Mr. Canarios challenges the factual finding in Specifi-
cation 1—involving his use of certain derogatory expres-
sions in referring to JC. Id. at 10–11. However, the
Board’s finding was supported by written testimony from
both JC and SA. Id. at 62, 64. The Board was entitled to
credit that testimony and to reject Mr. Canarios’s (partial)
denials and his suggestions of witness motivations to lie.
    Mr. Canarios complains more generally that the
Board failed to consider reasons the witnesses against
him should be disbelieved. Specifically, he pointed to an
incident in which his supervisor reprimanded him in front
of other employees—which he said motivated employees
to make false complaints because they did not like his
management style. Id. at 9–10. But the Board in fact
considered that contention, reasonably finding the conten-
tion an insufficient basis to disbelieve the witnesses. Id.
The same is true of Mr. Canarios’s reliance on the absence
of other complaints or grievances filed between the 2009
investigation and the start of the 2014 investigation. The
6                                         CANARIOS   v. USPS



Board found that “it is of little import as to what may
have caused employees to come forward” and that a fear
of retaliation, mentioned in employee statements, ex-
plained the prior reluctance to file complaints. Id. at 10;
see id. at 64.
    In a related vein, Mr. Canarios argues that the Board
did not properly consider a statement of Ms. Bush that (a)
she did not believe that Mr. Canarios would have made
the comments alleged in Specification 2 to JC and (b) “he
has always been courteous and professional.” Id. at 60.
The Board acknowledged Ms. Bush’s statement but did
not discuss it further. Id. at 8. We see no error. Ms.
Bush’s statement does not indicate that she had personal
knowledge of the Specification 2 incident, and the Board
was not obliged to elaborate on why it was giving no
meaningful weight to the general character endorsement
in the face of the direct-witness statements about specific
incidents. In short, we find no basis to question the
Board’s analysis of what testimony to credit.
    Mr. Canarios further argues that the Board improper-
ly considered testimony relating to conduct that was
previously addressed in a 2009 corrective action. But that
testimony related to Specification 10, which was not
sustained by the Postal Service or the Board. Further,
the Postal Service found that it would be inappropriate to
consider conduct that was part of the 2009 corrective
action and expressly stated that it did not consider any
such conduct. Id. at 56–58. Similarly, the Board did not
include in the charged conduct any of the specifications or
sub-specifications that were part of the 2009 corrective
action. Id. at 2 n.1, 15. Mr. Canarios does not point to
any specific conduct that was inappropriately considered
by the Postal Service or the Board.
    Having found unacceptable conduct, the Board found
a clear and direct relationship between the conduct found
and the efficiency of the service. Id. at 27. Specifically,
CANARIOS   v. USPS                                        7



the Board found that Mr. Canarios’s conduct interfered
with his ability to perform his duties satisfactorily, nega-
tively affected the performance and morale of other staff,
and eroded the Postal Service’s trust and confidence in
him. Id. Mr. Canarios has not given us any reason to
question those Board findings.
    As to the penalty of removal, the Board found that
Mr. Canarios’s misconduct was serious and recurrent. Id.
at 28–29. Mr. Canarios argues that the Board failed to
properly consider his past work record, mitigating cir-
cumstances, and alternative sanctions. But the Board
explained that the Postal Service had considered those
penalty factors, under Douglas v. Veterans Admin., 5
M.S.P.R. 380, 305–08 (1981), which were relevant to the
case, including: the nature and seriousness of the offense,
the employee’s job level, the employee’s past work record,
the effect of the offense on the employee’s ability to per-
form, and mitigating factors. Resp. App. 28–29. The
Board found that the Postal Service could reasonably
deem Mr. Canarios’s past good performance at work and
18 years of federal service insufficient to outweigh the
seriousness of the charges. Id. at 29. More generally, the
Board properly explained that the Postal Service had
considered mitigating factors but found them insufficient
to justify a penalty less severe than removal. Id.; see id.
at 57–58. Mr. Canarios has not shown error in the
Board’s review of the penalty of removal.
                             B
    Mr. Canarios argues that the length of the investiga-
tion constituted a procedural error, including a denial of
due process, that warrants setting aside the removal. See
5    U.S.C.    § 7701(c)(2)(A);  5    C.F.R.   § 1201.4(r);
§ 1201.56(c)(1). The Board performed a harmful-error
analysis regarding the approximately 600 day delay
between the initiation of the investigation and the remov-
al decision and found “insufficient evidence and argu-
8                                          CANARIOS   v. USPS



ment, beyond conclusory statements, that any detriment
actually resulted from the delay.” Resp. App. 26–27. We
see no reversible error in that determination.
    Mr. Canarios also renews his argument that he was
not provided, before he had to respond to the proposal to
remove him, the agency file containing the employee
interviews that the Postal Service relied on in making its
removal decision. But, while Mr. Canarios and Mr.
Clapp, his union representative, testified that they had
not received the interview files, Id. at 21–25, the Board
found that the Postal Service had in fact made the files
available to Mr. Canarios as of May 23, 2016, through Mr.
Clapp, which was ten days before Mr. Canarios’s written
response to the charges was due, id. at 24–25. The Board
pointed to supporting evidence: Mr. Clapp testified that
he contacted the Postal Service and that he arranged for
Aric Skjelstad to pick up the files; Cindy Mitchell, from
the Postal Service Labor Relations office, testified that
she provided the files to Mr. Skjelstad and offered a copy
of the sticky note she had attached to the package, dated
May 23, 2016; and Mitchell’s testimony was corroborated
by her supervisor. We conclude that the Board had
substantial evidence to find that the file was made avail-
able to Mr. Canarios.
    Mr. Canarios further argues that the charged conduct
lacks sufficient specificity to allow him to adequately
respond. The Board found many of the allegations in-
volved recurring incidents and that they were “not the
type of incidents which someone would be likely to recall
specific dates and times for.” Id. at 25 (citing, as persua-
sive, Lewis v. Dep’t of Agric., 268 F. App’x 952, 958–59
(Fed. Cir. 2008)). The Postal Service made the witness
statements available to Mr. Canarios, and he had the
opportunity to depose the witnesses. Id. Substantial
evidence supports the Board’s findings that the charges
and specifications contained sufficient information to
provide Mr. Canarios with notice and an opportunity to
CANARIOS   v. USPS                                        9



respond. The Board correctly concluded that Mr. Canari-
os’s due process rights were not violated.
                            III
     For the foregoing reasons, the decision of the Board is
affirmed.
    No costs.
                       AFFIRMED